UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7228


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JORGE LUIS ROMAN, a/k/a Puerto Rican George,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:97-cr-00159-JBF-2)


Submitted:    December 16, 2008            Decided:   December 23, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jorge Luis Roman, Appellant Pro Se.   Laura Marie Everhart,
Assistant United  States  Attorney, Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jorge Luis Roman appeals the district court’s order

denying    his   motion    for   reconsideration   of    the   denial    of   his

motion for reduction of sentence under 18 U.S.C. § 3582(c)(2)

(2006).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      See United States v. Roman, No. 2:97-cr-00159-

JBF-2 (E.D. Va. filed June 5, 2008 & entered June 6, 2008).                   We

dispense    with    oral    argument    because    the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2